DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to the objection to the drawings have been fully considered and are persuasive.  The objection to the drawings has been withdrawn. 

Drawings
The drawings were received on 02/13/2021.  These drawings are accepted.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jeffrey Karceski on 02/17/2021.

The application has been amended as follows: 
Claim 1 has been amended to read:
A production method comprising: 

pressing a subject flat surface of the grasped workpiece against a target flat surface at an even pressure distribution, 
wherein: 
the hand includes two grasping pieces that grasp the workpiece by sandwiching the workpiece in a width direction between two surfaces orthogonal to the subject flat surface, and pressing surfaces that abut against a to-be-pressed surface of the workpiece opposite to the subject flat surface; 
when grasping the workpiece with the hand, 
abutting the pressing surfaces 
operating the robot 
grasping the workpiece 
operating the robot 

Claim 2 has been amended to read:
The production method according to Claim 1, wherein, before operating the robot 
operating the robot 
operating the robot 

Claim 5 has been amended to read:
A production system comprising: 
a robot equipped with a force sensor; 
a hand that grasps a workpiece, the hand being attached to an end of the robot; and 
a controller that is configured to control
wherein: 
the hand includes two grasping pieces that grasp the workpiece by sandwiching the workpiece in a width direction between two surfaces orthogonal to a subject flat surface of the workpiece, and pressing surfaces that abut against a to-be-pressed surface of the workpiece opposite to the subject flat surface, and 
when grasping the workpiece with the hand, the controller is configured to controlis configured to control

Reasons for Allowance
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2012/0028545 A1 which is directed towards using a robot to lap a surface of a workpiece.
The following is an examiner’s statement of reasons for allowance: the prior art, either alone or in combination, do not disclose the combination of elements of the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT NGUYEN whose telephone number is (571)272-4838.  The examiner can normally be reached on M-F 7:30AM - 3:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABBY LIN can be reached on (571) 270-3976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT T NGUYEN/PRIMARY EXAMINER, Art Unit 3666